Title: The American Commissioners to Sidi Haj Tahar Ben Abdulhaq Fennish, 27 January 1787
From: American Commissioners
To: Fennish, Sidi Haj Tahar Ben Abdulhaq


     
      [London, 27 January 1787]
     
     To His Excellency, Sidi Hadg Jaher Ben Abdelhack Fennish, in the service of His Majesty the Emperor of Morocco—
     We have received, with high satisfaction the Letter, which Your Excellency, by the Command of His Majesty the Emperor of Morocco did us the honor to write Us, on the 1st. day of the blessed month Ramaden 1200 and transmitted to us by the Honourable Thomas Barclay Esquire, who was sent to your Court, in order to negotiate an Amicable Treaty of Peace and Commerce, between His Majesty, The Emperor of Morocco and all His Dominions, and those of the United states of America— We are happy to learn, that this matter has been fortunately concluded to the satisfaction of all Parties. The Contents of the Treaty, We have learned, from the said Envoy, The Honorable Thomas Barclay Esqr. To Whom his Imperial Majesty delivered it with a Letter to the United States.
     It is with the most respectful satisfaction that We learn from Your Excellency, that the Conduct of our said Envoy, the Honourable Thomas Barclay Esquire, has the entire approbation of His Imperial Majesty, and that he has behaived with Integrity and Honour since his Arrival in His Imperial Majesty’s dominions, and above all that

His Imperial Majesty has been graciously pleased, to give him two Honourable, favourable and unparrallelled Audiences signifying His Majesty’s perfect Satisfaction at his Conduct—
     We pray Your Excellency, if you think proper, to express to His Imperial Majesty the high sense We entetain of His Majesty’s Friendship to the United States of America, and of his Goodness to the said Honourable Mr. Barclay—
     And We request of your Excellency to accept of our sincere Thanks, for the Kind assistance You have given to the said Envoy in the Course of these negotiations.
     With much pleasure we learn, that your Excellency is charged with the affairs of our Country by His Imperial Majesty, at His Court & doubt not that your Excellency will do all that lies in Your Power to promote the friendly Intercourse, that is so happily began—
     We shall transmit, without delay, to the Honourable the Congress of the United states an account of all these proceedings and entertain the fullest confidence assurance that they will receive in due time, the approbation of that August assembly—
     May the Providence of the one Almighty God, whose Kingdom is the only existing one protect Your Excellency— With great respect we have / the Honor to be, Yours &c.
     
      London January 27th. 1787.
      J. A
     
    